--------------------------------------------------------------------------------

Exhibit 10.2


OPTION CERTIFICATE






This Option Certificate evidences an Option ("Option") to purchase shares
("Option Shares") of Common Stock, par value $0.0025, of PacificHealth
Laboratories, Inc. (the "Company") granted to STEPHEN KUCHEN (the "Optionee")
pursuant to the Company's 1995 Incentive Stock Option Plan (the "Plan"), a copy
of which has been furnished to the Optionee simultaneously with the delivery of
this Option Certificate. The Option and Option Shares are subject to the terms,
conditions, limitations and restrictions set forth in the Plan and the following
terms and conditions:


a.    The effective date of the grant of the Option is December 13, 2006, and
the number of Option Shares that may be purchased upon exercise of the Option is
FIFTY THOUSAND (50,000) shares (the "Option Shares").


b.    The Option Price shall be $1.13 per Option Share.


c.    The Option shall vest, subject to the provisions for early termination set
forth herein and in the Plan, as to 16,667 shares on December 13, 2007; as to
16,667 shares on December 13, 2008; and as to 16,666 shares on December 13,
2009.
 
d.    The Option shall be exercisable to purchase Option Shares beginning on the
date the Option vests as to such Shares, and shall terminate as to vested Option
Shares on December 13, 2011, unless sooner terminated pursuant to the Plan.


e.    The Option may not be exercised as to any Option Share prior to the time
that the Option becomes vested as to such Share.


f.    The Option Price is payable at the time of exercise and shall be paid at
the election of the Optionee (i) in cash; or (ii) in such other manner as may be
approved by the Board of Directors or Committee of the Board then administering
the Plan.


IN WITNESS WHEREOF, this Option Certificate has been executed on behalf of the
Company by a duly authorized officer effective this 13th day of December 2006.






            PACIFICHEALTH LABORATORIES, INC.






            By: /s/ Robert
Portman                                                                                     
            Robert Portman, President